Subsequent to judgment in a separation action, defendant moved to modify the provisions thereof requiring payments for the support and maintenance of the plaintiff. Plaintiff made a cross motion for various forms of relief, including an examination of the defendant, prior to the determination of defendant’s motion, with respect to his earnings and assets, for a discovery and inspection of his books and records, and for an examination of defendant’s “ alleged present wife ” with respect to the financial affairs of defendant. An order was made, referring certain issues, including those raised by defendant’s motion to modify the judgment, to an official referee, to hear and determine, denying plaintiff’s cross motion to examine defendant and for discovery and inspection, without prejudice to an application by plaintiff for an adjournment on the hearings before the official referee for the purpose of checking defendant’s testimony, and denying plaintiff’s said motion to examine defendant’s wife. Plaintiff appeals from the order insofar as it denies her motion for examination and for discovery and inspection. Order, insofar as appealed from, affirmed, without costs. No opinion. Nolan, P. J., MacCrate, Schmidt, Murphy and Ughetta, JJ., concur.